           Case 2:17-cr-00010-TLN Document 66 Filed 10/21/20 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       No. 2:17-cr-00010-TLN
12                       Plaintiff,
13             v.                                     ORDER
14    LAVELL MCDONALD,
15                       Defendant.
16

17            This matter is before the Court on Defendant Lavell McDonald’s (“Defendant”) Amended

18   Motion for Compassionate Release. (ECF No. 56.) The Government filed an opposition. (ECF

19   No. 57.) Defendant filed a reply. (ECF No. 59.) For the reasons set forth below, the Court

20   DENIES Defendant’s motion.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                     1
           Case 2:17-cr-00010-TLN Document 66 Filed 10/21/20 Page 2 of 5


 1            I.     FACTUAL AND PROCEDURAL BACKGROUND

 2            On March 22, 2018, Defendant pleaded guilty to the charge of felon in possession of a

 3   firearm in violation of 18 U.S.C. § 922(g)(1). (ECF No. 30.) On July 19, 2018, the Court

 4   sentenced Defendant to a 60-month term of imprisonment to be followed by 36 months of

 5   supervised release. (ECF No. 44.) Defendant is currently serving his sentence at Federal

 6   Correctional Institution (“FCI”) Sheridan. He has served approximately 33 months of his 60-

 7   month sentence and his projected release date with good conduct time is March 14, 2022.

 8            On September 21, 2020, Defendant filed the instant amended motion for compassionate

 9   release pursuant to 18 U.S.C. § 3582(c)(1)(A). (ECF No. 56.) Defendant requests the Court

10   reduce his sentence to time served due to the COVID-19 pandemic. Defendant is 40 years old

11   and claims he is particularly vulnerable to COVID-19 due to his various medical conditions and

12   the current conditions of his confinement. Defendant alternatively requests release so he can

13   serve as a caretaker for his wife, who had a stroke in January 2020. In opposition, the

14   Government argues the Court should deny Defendant’s motion because there are not

15   extraordinary and compelling reasons for his release, he is a continuing danger to the community,

16   and the 18 U.S.C. § 3553(a) (“§ 3553(a)”) factors do not support a reduced sentence.

17            II.    ANALYSIS

18            Generally, a court “may not modify a term of imprisonment once it has been imposed.”

19   18 U.S.C. § 3582(c); see Dillon v. United States, 560 U.S. 817, 824–25 (2010). The

20   compassionate release provision of 18 U.S.C. § 3582(c)(1)(A) sets forth a rare exception to the
21   general rule. However, relief under 18 U.S.C. § 3582(c)(1)(A) is only available

22                   upon motion of the defendant after the defendant has fully exhausted
                     all administrative rights to appeal a failure of the Bureau of Prisons
23                   [“BOP”] to bring a motion on the defendant’s behalf or the lapse of
                     30 days from the receipt of such a request by the warden of the
24                   defendant’s facility, whichever is earlier.
25   18 U.S.C. § 3582(c)(1)(A).

26   ///
27   ///

28   ///
                                                        2
         Case 2:17-cr-00010-TLN Document 66 Filed 10/21/20 Page 3 of 5


 1          In the instant case, it is undisputed that Defendant has met the threshold exhaustion

 2   requirement for his compassionate release request as it relates to his medical conditions.1

 3   Defendant made a request to the warden on July 24, 2020. Because more than 30 days have

 4   elapsed since July 24, 2020, Defendant has met the exhaustion requirement. See 18 U.S.C. §

 5   3582(c)(1)(A).

 6          Despite having met the exhaustion requirement, Defendant is eligible for compassionate

 7   release only if he can demonstrate there are “extraordinary and compelling reasons” for a

 8   sentence reduction and such a reduction is “consistent with applicable policy statements issued by

 9   the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). The Sentencing Commission’s

10   relevant policy statement on compassionate release identifies medical conditions that satisfy the

11   “extraordinary and compelling” requirement. U.S.S.G. § 1B1.13, cmt. n. 1(A). More

12   specifically, the “extraordinary and compelling” requirement is met where a defendant is: (i)

13   suffering from a terminal illness; or (ii) suffering from a serious physical or medical condition,

14   serious functional or cognitive impairment, or deteriorating physical or mental health because of

15   the aging process, “that substantially diminishes the ability of the defendant to provide self-care

16   within the environment of a correctional facility and from which he or she is not expected to

17   recover.” Id.

18          Defendant claims he is particularly vulnerable to COVID-19 because he suffers from

19   multiple medical conditions, including obesity, hypertension, and a history of smoking. (ECF

20   No. 56 at 2.) The Centers for Disease Control and Prevention (“CDC”) has identified obesity —
21   defined as a body mass index (“BMI”) over 30 — as a high-risk factor for COVID-19. See

22   generally Centers for Disease Control, Coronavirus Disease 2019 (COVID-19), People with

23   Certain Medical Conditions, available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

24   precautions/people-with-medical-conditions.html (last visited October 13, 2020). Defendant’s

25
     1
26           The Government argues Defendant has not exhausted his remedies relating to his need to
     serve as a caretaker for his wife. (ECF No. 57 at 11.) As will be discussed, the Court declines to
27   release Defendant even assuming he has shown extraordinary and compelling reasons for release.
     Therefore, the Court need not and does not address the Government’s alternative exhaustion
28   argument.
                                                       3
        Case 2:17-cr-00010-TLN Document 66 Filed 10/21/20 Page 4 of 5


 1   medical records confirm that he is obese, with a BMI of 38.6. The CDC has also identified

 2   hypertension as a condition that “may” increase COVID-19 risks. Id. Although Defendant’s

 3   medical records indicate he has a history of hypertension, the current existence and severity of

 4   Defendant’s hypertension is unclear. Finally, the CDC has stated that being a current or former

 5   cigarette smoker increases an individual’s risk of severe illness from COVID-19. Id.

 6   Defendant’s medical records confirm his history of smoking. Despite Defendant’s medical

 7   conditions, however, it bears mentioning that the BOP currently reports zero active cases of

 8   COVID-19 and five recovered cases at FCI Sheridan. As such, Defendant’s arguments about

 9   COVID-19 are somewhat speculative at this point. See, e.g., United States v. Eberhart, 448 F.

10   Supp. 3d 1086, 1090 (N.D. Cal. 2020) (“General concerns about possible exposure to COVID-19

11   do not meet the criteria for extraordinary and compelling reasons for a reduction in sentence set

12   forth in the Sentencing Commission’s policy statement.”).

13          Assuming without deciding that Defendant satisfies the “extraordinary and compelling”

14   requirement based on his medical conditions, the Court nonetheless denies Defendant’s request

15   for compassionate release based on the danger Defendant poses to the community and the §

16   3553(a) factors.

17          To be eligible for compassionate release, Defendant must demonstrate he is “not a danger

18   to the safety of any other person or to the community.” U.S.S.G. § 1B1.13(2). The Court is

19   concerned with Defendant’s long and continuous criminal history, which includes multiple

20   incidents involving loaded firearms. Indeed, Defendant’s crime of conviction in this case was
21   felon in possession of a firearm. Defendant has also participated in violent acts, drug offenses,

22   and gang activity dating back to 1998. Further, Defendant has a history of violating release

23   conditions and failing to cooperate with law enforcement. Although Defendant argues his

24   criminal history stems from mental health and substance abuse problems, those serious, untreated

25   problems only worsen the Court’s concerns. The presentencing report (“PSR”) and BOP records

26   indicate Defendant has not consistently taken medication for his mental health condition, and it
27   does not appear that Defendant has completed any substance abuse treatment programs. While

28   the Court commends Defendant’s good conduct and efforts to rehabilitate himself while in prison,
                                                       4
        Case 2:17-cr-00010-TLN Document 66 Filed 10/21/20 Page 5 of 5


 1   those efforts do not persuade the Court that Defendant no longer poses a danger to the

 2   community. Based on Defendant’s considerable criminal history, repeated illegal possession of

 3   firearms, and pattern of disregard for the law, Defendant fails to demonstrate he is not a

 4   continuing danger to the community.

 5          In addition, the Court must consider the § 3553(a) factors before granting compassionate

 6   release. See 18 U.S.C. § 3582(c)(1)(A). At sentencing, the PSR calculated Defendant’s

 7   sentencing guidelines range to be 77–96 months of imprisonment and recommended a mid-range,

 8   86-month sentence. The Court ultimately sentenced Defendant to 60 months in prison, which

 9   was within the 51–63 months guidelines range set forth in a plea agreement between the parties.

10   Defendant now seeks to reduce his sentence to time served despite having served only

11   approximately 33 months of his sentence. In other words, Defendant is seeking a reduction from

12   a well-supported, 60-month sentence to a significantly lower 33-month sentence. Based on the

13   record before the Court, the § 3553(a) factors do not support such a drastic reduction. Although

14   the § 3553(a) factors specifically include the need to provide Defendant with medical care in the

15   most effective manner, it appears FCI Sheridan has thus far been capable of adequately

16   addressing Defendant’s medical needs, especially considering the lack of active COVID-19 cases

17   and small number of past cases at the facility. Therefore, Defendant’s medical needs do not

18   outweigh the other § 3553(a) factors that support a 60-month sentence.

19          III.    CONCLUSION

20          For the foregoing reasons, the Court hereby DENIES Defendant’s Motion for
21   Compassionate Release. (ECF No. 56.)

22          IT IS SO ORDERED.

23   DATED: October 21, 2020

24

25
                                                                   Troy L. Nunley
26                                                                 United States District Judge
27

28
                                                       5
